            Case 1:21-cv-00189-RA Document 10 Filed 02/03/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT FOR THE
                           SOUTHERN DISTRICT OF NEW YORK


THE PEOPLE OF THE STATE OF NEW YORK,
By LETITIA JAMES, Attorney General of the                        Case No. 21-cv-00189
State of New York,
                         Plaintiff,                              [State court Index No. 452354/2020]

                  -against-

DIOCESE OF BUFFALO, RICHARD J.
MALONE, EDWARD M. GROSZ, and EDWARD
B. SCHARFENBERGER, in his capacity as
Apostolic Administrator for the Diocese of Buffalo,

                                 Defendants.


                                  APPEARANCE OF COUNSEL

To:      The Clerk of Court and All Parties of Record

         I am admitted to practice in this court, and I appear in this case as counsel for Plaintiff,

The People of the State of New York, by Letitia James, Attorney General of the State of New

York.


Dated:    February 3, 2021
          New York, New York

                                                  By:    /s/ Catherine Suvari
                                                        Catherine Suvari
                                                        28 Liberty Street
                                                        New York, New York 10005
                                                        Catherine.Suvari@ag.ny.gov
                                                        Tel. (212) 416-6172

                                                        Attorney for LETITIA JAMES
                                                        Attorney General of the State of New York




                                                    1
